DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first opening" in lines 2-3.  It is unclear which “first opening” is being referred to: the first opening of the inner inflatable enclosure disclosed in line 2 of claim 1, or the first opening of the outer inflatable enclosure disclosed in line 3 of claim 1, or if a new first opening is being claimed.  For the purpose of examining the claim, “the first opening” in lines 2-3 of claim 3 will be interpreted as “the first opening of the inner inflatable enclosure”.    
Claim 3 recites the limitation "the first opening" in lines 4-5.  It is unclear which “first opening” is being referred to: the first opening of the inner inflatable enclosure disclosed in line 2 of claim 1, or the first opening of the outer inflatable enclosure disclosed in line 3 of claim 1, or if a new first opening is being claimed.  For the purpose of examining the claim, “the first opening” in lines 4-5 of claim 3 will be interpreted as “the first opening of the outer inflatable enclosure”.    
Claims 4-8 depend from claim 3 and are therefore also rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation “the opening in the valve core” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the opening in the valve core” will be interpreted as “the opening in the conduit”.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotz et al. (U.S. Publication No.2006/0149380 A1; hereinafter “Lotz”).
	Regarding claims 1, 2 and 15, Lotz discloses an implantable prosthetic device comprising: an inner inflatable enclosure having a first opening (Figures 33-34 show an internal chamber 256 with opening at the end of valve 254); an outer inflatable enclosure having a first opening (chamber 258 with opening at end of valve 252), the outer inflatable enclosure encapsulating the inner inflatable enclosure (see Figures 33-34); a valve assembly sealingly coupled to the first opening of the outer inflatable enclosure and the first opening of the inner inflatable enclosure (valves 252, 254), the valve assembly being configured to allow independent inflation of the outer and inner inflatable enclosures (see Figures 33-34, see also para.0153-0154); and a reinforcement band around the periphery of the outer inflatable enclosure (stent 200 may be used to provide additional mechanical support for membrane 10, see para.0133). Lotz further discloses wherein the inner and outer inflatable enclosures comprise a unitary piece of material (see Figures 33 and 34).  Lotz further discloses wherein the inner and outer inflatable enclosures comprise an elastomer (para.0096).
	Regarding claims 9 and 10, Lotz further discloses wherein the reinforcement band includes a shape memory material (para.0126).  Lotz further discloses wherein the reinforcement band further comprises a tubular braid enclosing the shape memory material (see Figure 25).
Regarding claim 20, Lotz also discloses an implantable prosthetic device comprising:
an inner inflatable enclosure having a first opening (Figures 33-34 show an internal chamber 256 with opening at the end of valve 254); an outer inflatable enclosure having a first opening (chamber 258 with opening at end of valve 252), the outer inflatable enclosure substantially encapsulating the inner inflatable enclosure (see Figures 33-34); a valve assembly sealingly coupled to the first opening of the outer inflatable enclosure and the first opening of the inner inflatable enclosure (see valves 252 and 254 in Figures 33-34), the valve assembly comprising:
a valve section disposed between a proximal end of the outer inflatable enclosure and a proximal end of the inner inflatable enclosure (see Figures 33-34), wherein the valve section comprises a conduit having a sidewall with at least one opening extending through the sidewall (see Figures 33-34); and, a reinforcement band around the periphery of the outer inflatable enclosure (stent 200 may be used to provide additional mechanical support for membrane 10, see para.0133).


    PNG
    media_image1.png
    523
    460
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    478
    595
    media_image2.png
    Greyscale



Allowable Subject Matter
Claim 19 is allowable once the 35 U.S.C. 112(b) rejections discussed above have been corrected.
Claims 3-8, 11-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once the 35 U.S.C. 112(b) rejections discussed above have been corrected.
Claims 3-8 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the inner inflatable enclosure has a second opening generally opposite of the first opening; the outer inflatable enclosure has a second opening generally opposite of the first opening; and a plug sealingly couples the second opening of the inner inflatable enclosure and the second opening of the outer inflatable enclosure.  Lotz (U.S. Publication No.2006/0149380 A1) discloses the claimed invention except for wherein the inner inflatable enclosure and outer inflatable enclosure each include a second opening.  Lotz further fails to disclose a plug that couples with the second opening.
Claims 11-14 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the valve assembly comprises: a valve core having an opening from an interior of the valve core to an exterior of the valve core; a valve membrane coupling the first openings of the outer and inner inflatable enclosures, the valve membrane partially enveloping the valve core and having an opening into the outer inflatable enclosure, wherein the opening in the valve membrane and the valve core are separated from one another.  Lotz’s valve assembly (valves 252, 254) fails to disclose these features.
Claims 16-18 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a cured silicone material inflating the outer inflatable enclosure; and a compressible gas inflating the inner inflatable enclosure to allow the cured silicone material to deform. Lotz discloses wherein implant 250 may be filled with different materials (para.0156), but fails to specifically disclose a cured silicone material inflating the outer inflatable enclosure, and a compressible gas inflating the inner inflatable enclosure.
Claim 19 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a valve assembly for inflating an implantable prosthetic device comprising an inner inflatable enclosure connected to an outer inflatable enclosure; the valve assembly comprising: an elastomeric membrane forming a passageway from an interior of the inner inflatable enclosure to an exterior of the outer inflatable enclosure, the elastomeric membrane having an opening into an interior of the outer inflatable enclosure; a valve core disposed in the passageway so that the elastomeric membrane surrounds the valve core, the valve core comprising a conduit extending from a first end to a second end; a resealable, puncturable membrane at the second end of the valve core conduit for providing resealable access to the inner inflatable enclosure; an opening in the conduit extending from an interior of the conduit to an exterior of the conduit; the opening in the conduit being offset from the opening in the elastomeric membrane to form a one way valve allowing material introduced into the interior of the conduit to pass into the interior of the outer inflatable enclosure.  Lotz discloses the claimed invention except for a valve core disposed in the passageway so that the elastomeric membrane surrounds the valve core, the valve core comprising a conduit extending from a first end to a second end; a resealable, puncturable membrane at the second end of the valve core conduit for providing resealable access to the inner inflatable enclosure; an opening in the conduit extending from an interior of the conduit to an exterior of the conduit; the opening in the conduit being offset from the opening in the elastomeric membrane to form a one way valve allowing material introduced into the interior of the conduit to pass into the interior of the outer inflatable enclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773